Case 1:20-cv-01504-PAB Document 14 Filed 09/17/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-01504-PAB

MARISSA BEATTY,

       Plaintiff,

v.

IAN ROBERT ROSSMEISSL,

       Defendant.



                                          ORDER


       This matter is before the Court sua sponte. On September 1, 2020, the Court

issued an order to show cause why the case should not be dismissed due to a lack of

subject matter jurisdiction. See Docket No. 12. Plaintiff had until September 10, 2020

to respond. Id. at 5. Plaintiff did not respond.

       Plaintiff filed her complaint on May 26, 2020. Docket No. 1. On August 25,

2020, plaintiff filed a second amended complaint. Docket No. 9. The Court’s

September 1, 2020 show cause order identified several jurisdictional deficiencies in

plaintiff’s second amended complaint. Specifically, although plaintiff alleged federal

question jurisdiction, Docket No. 9 at 3, the Court found that plaintiff failed to allege

how the recoupment of personal loans arises under federal law. Docket No. 12 at 3. In

addition to federal question jurisdiction, plaintiff alleged diversity jurisdiction. Docket

No. 9 at 3-4. The Court found that plaintiff only alleged the “location” of defendant and

not his citizenship and, as a result, concluded that the allegations were insufficient to
Case 1:20-cv-01504-PAB Document 14 Filed 09/17/20 USDC Colorado Page 2 of 2




determine whether the Court had subject matter jurisdiction pursuant to 28 U.S.C. §

1332. Docket No. 12 at 3-5.

       “[T]he presumption is that [federal courts] lack jurisdiction unless and until a

[proponent] pleads sufficient facts to establish it.” Celli v. Shoell, 40 F.3d 324, 327

(10th Cir. 1994) (citing United States v. Bustillos, 31 F.3d 931, 933 (10th Cir. 1994));

see also Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (“[I]t is to

be presumed that a cause lies outside this limited [federal] jurisdiction, . . . and the

burden of establishing the contrary rests upon the party asserting jurisdiction.”).

Plaintiff has failed to respond to the Court’s order to show cause and, therefore, the

Court finds that plaintiff has failed to carry her burden of establishing subject matter

jurisdiction as a threshold matter. See McPhail v. Deere & Co., 529 F.3d 947, 955

(10th Cir. 2008) (“[A] proponent of federal jurisdiction must, if material factual

allegations are contested, prove those jurisdictional facts by a preponderance of the

evidence.” (quotations omitted)). Wherefore, it is

       ORDERED that this case is DISMISSED without prejudice for lack of subject

matter jurisdiction. It is further

       ORDERED that this case is closed.



       DATED September 17, 2020.

                                           BY THE COURT:


                                           ____________________________
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge


                                              2
